
	
		I
		111th CONGRESS
		1st Session
		H. R. 1557
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Cooper (for
			 himself, Mr. Wolf,
			 Mr. Boyd, Mr. Moore of Kansas, Mr. Ross, Mr.
			 Melancon, Mr. Gordon of
			 Tennessee, Mr. Boswell,
			 Mr. Shuler,
			 Ms. Bean, Mr. Donnelly of Indiana,
			 Ms. Herseth Sandlin,
			 Ms. Giffords,
			 Mr. Matheson,
			 Mr. Costa,
			 Mr. Hill, Mr. Kind, Mr. Moran
			 of Virginia, Mr. Larsen of
			 Washington, Mr. Childers,
			 Mr. Minnick,
			 Mr. Bishop of Georgia,
			 Mr. Wilson of Ohio,
			 Mr. Ellsworth,
			 Mr. Griffith,
			 Mr. Michaud,
			 Mr. Schiff,
			 Mr. Kratovil,
			 Mr. Castle,
			 Mr. Jones,
			 Mr. Bartlett,
			 Mr. Kingston,
			 Mr. Wamp, Mr. Blunt, Mr.
			 Latham, Mr. Inglis,
			 Mr. Culberson,
			 Mr. Ehlers,
			 Mr. Gohmert,
			 Mr. Bachus,
			 Mr. Garrett of New Jersey,
			 Mr. Westmoreland,
			 Mr. Heller,
			 Mr. Flake,
			 Mr. Tiberi,
			 Mr. Wittman,
			 Mr. Goodlatte,
			 Mr. Campbell,
			 Mr. Hensarling,
			 Mr. Carter,
			 Mr. Cole, Mr. Putnam, Mr.
			 Stearns, and Mr. Kirk)
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a commission to develop legislation designed
		  to reform tax policy and entitlement benefit programs and ensure a sound fiscal
		  future for the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing America’s Future Economy
			 Commission Act or the SAFE Commission Act.
		2.EstablishmentThere is established a commission to be
			 known as the Securing America’s Future Economy Commission
			 (hereinafter in this Act referred to as the Commission).
		3.Duties of
			 commission
			(a)Mandatory
			 legislation development
				(1)Issues to
			 addressThe Commission shall examine the long-term fiscal
			 challenges facing the United States and develop legislation designed to address
			 the following issues:
					(A)The unsustainable
			 imbalance between long-term Federal spending commitments and projected
			 revenues.
					(B)Increasing net
			 national savings to provide for domestic investment and economic growth.
					(C)The implications of foreign ownership of
			 debt instruments issued by the United States Government.
					(D)Improving the
			 budget process to place greater emphasis on long-term fiscal issues.
					(2)Policy
			 solutionsLegislation developed to address the issues described
			 in paragraph (1) may include the following:
					(A)Reforms that limit
			 the growth of entitlement spending to ensure that the programs are fiscally
			 sustainable.
					(B)Reforms that
			 strengthen the safety net functions of entitlement programs to provide
			 assistance to the neediest people.
					(C)Reforms that make
			 United States tax laws more efficient and more conducive to encouraging
			 economic growth.
					(D)Incentives to
			 increase private savings.
					(E)Any other reforms
			 designed to address the issues described in paragraph (1).
					(b)Optional
			 development of cost estimate alternatives
				(1)In
			 generalThe Commission shall by an affirmative vote of 5 members
			 develop not more than 2 methods for estimating the cost of legislation as an
			 alternative to the method currently used by the Congressional Budget
			 Office.
				(2)SpecificallyAny
			 such alternative method must—
					(A)be designed to
			 address any shortcomings in the method currently used with regard to estimating
			 the positive economic effects of legislation; and
					(B)consider the use of automatic stabilizers
			 or triggers to enforce spending and revenue targets, in the event that policies
			 based on the alternative method fail to achieve targets for outlays and
			 revenues.
					(3)LimitationAny
			 alternative developed pursuant to this subsection shall generally comply with
			 subsections (b), (c), and (d) of section 14.
				4.Initial town hall
			 style public hearings
			(a)In
			 generalThe Commission shall
			 hold at least 1 town hall style public hearing within each Federal reserve
			 district, and shall, to the extent feasible, ensure that there is broad public
			 participation in the hearings.
			(b)Hearing
			 formatDuring each hearing,
			 the Commission shall present to the public, and generate comments and
			 suggestions regarding, the issues described in section 3, policies designed to
			 address the issues, and tradeoffs between the policies.
			5.ReportThe Commission shall, not later than 1 year
			 after the date of the enactment of this Act, submit a report to Congress and
			 the President containing the following:
			(1)A
			 detailed description of the activities of the Commission.
			(2)A
			 summary of comments and suggestions generated from the town hall style public
			 hearings.
			(3)A
			 detailed statement of any findings of the Commission as to public preferences
			 regarding the issues, policies, and tradeoffs presented in the town hall style
			 public hearings.
			(4)A
			 detailed description of the long-term fiscal problems faced by the United
			 States.
			(5)A
			 list of policy options for addressing those problems.
			(6)Criteria for the
			 legislative proposal to be developed by the Commission.
			6.Legislative
			 proposal
			(a)In
			 generalNot later than 60 days after the date the report is
			 submitted under section 5 and by a vote of three-fourths of the members, the
			 Commission shall submit a legislative proposal to Congress and the President
			 designed to address the issues described section 3.
			(b)Proposal
			 requirementsThe proposal
			 must, to the extent feasible, be designed—
				(1)to achieve
			 generational equity and long-term economic stability;
				(2)to address the
			 comments and suggestions of the public; and
				(3)to meet the
			 criteria set forth in the Commission report.
				(c)Inclusion of
			 cost estimateThe Commission shall submit with the
			 proposal—
				(1)a
			 long-term CBO cost estimate prepared under section 14 for the proposal;
			 and
				(2)if an alternative cost estimate method is
			 developed by the Commission, a 50-year cost estimate using such method.
				7.Membership and
			 meetings
			(a)In
			 generalThe Commission shall be composed of 16 voting members
			 appointed pursuant to paragraph (1) and 2 nonvoting members described in
			 paragraph (2).
				(1)Voting
			 MembersThe Commission shall be composed of 16 voting members of
			 whom—
					(A)one shall be the
			 Director of the Office of Management and Budget;
					(B)one shall be the
			 Secretary of the Treasury;
					(C)four shall be
			 appointed by the Speaker of the House of Representatives;
					(D)three shall be appointed by the minority
			 leader of the House of Representatives;
					(E)four shall be appointed by the majority
			 leader of the Senate; and
					(F)three shall be
			 appointed by the minority leader of the Senate.
					(2)Nonvoting
			 membersThe Comptroller General of the United States and the
			 Director of the Congressional Budget Office shall each be nonvoting members of
			 the Commission and shall advise and assist at the request of the
			 Commission.
				(3)Chair and
			 Co-chairThe President shall
			 designate 2 co-chairpersons of the Commission from the members appointed under
			 paragraph (1), one of whom must be a Republican and one of whom must be a
			 Democrat.
				(b)Limitations as
			 to Members of Congress
				(1)Four Members of
			 Congress on CommissionEach appointing authority described in
			 subsection (a)(1) who is a Member of Congress shall appoint 1 Member of
			 Congress to the Commission but may not appoint more than 1 Member of Congress
			 to the Commission.
				(2)Continuation of
			 voting membershipIn the case of an individual appointed pursuant
			 to subsection (a)(1) who was appointed as a Member of Congress under paragraph
			 (1), if such individual ceases to be a Member of Congress, that individual
			 shall cease to be a member of the Commission.
				(c)Date for
			 original appointmentThe
			 appointing authorities described in subsection (a)(1) shall appoint the initial
			 members of the Commission not later than 30 days after the date of enactment of
			 this Act.
			(d)Terms
				(1)In
			 generalThe term of each member is for the life of the
			 Commission.
				(2)VacanciesA
			 vacancy in the Commission shall be filled not later than 30 days after such
			 vacancy occurs and in the manner in which the original appointment was
			 made.
				(e)Pay and
			 Reimbursement
				(1)No compensation
			 for members of commissionExcept as provided in paragraph (2), a
			 member of the Commission may not receive pay, allowances, or benefits by reason
			 of their service on the Commission.
				(2)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
				(f)MeetingsThe
			 Commission shall meet upon the call of the chairperson or a majority of its
			 voting members.
			(g)QuorumSix
			 voting members of the Commission shall constitute a quorum, but a lesser number
			 may hold hearings.
			8.Director and
			 staff of commission
			(a)Director
				(1)In
			 generalSubject to subsection
			 (c) and to the extent provided in advance in appropriation Acts, the Commission
			 shall appoint and fix the pay of a director.
				(2)DutiesThe
			 director of the Commission shall be responsible for the administration and
			 coordination of the duties of the Commission and shall perform other such
			 duties as the Commission may direct.
				(b)StaffIn accordance with rules agreed upon by the
			 Commission, subject to subsection (c), and to the extent provided in advance in
			 appropriation Acts, the director may appoint and fix the pay of additional
			 personnel.
			(c)Applicability of
			 certain civil service lawsThe director and staff of the Commission
			 may be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates, except
			 that pay fixed under subsection (a) may not exceed $150,000 per year and pay
			 fixed under subsection (b) may not exceed a rate equal to the daily equivalent
			 of the annual rate of basic pay for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
			(d)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of their regular employment without interruption.
			(e)Experts and
			 consultantsIn accordance
			 with rules agreed upon by the Commission and to the extent provided in advance
			 in appropriation Acts, the director may procure the services of experts and
			 consultants under section 3109(b) of title 5, United States Code, but at rates
			 not to exceed the daily equivalent of the annual rate of basic pay for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
			9.Powers of
			 commission
			(a)Hearings and
			 evidenceThe Commission may,
			 for the purpose of carrying out this Act, hold such hearings in addition to the
			 town hall style public hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers
			 appropriate. The Commission may administer oaths or affirmations to witnesses
			 appearing before it.
			(b)Powers of
			 members and agentsAny member
			 or agent of the Commission may, if authorized by the Commission, take any
			 action which the Commission is authorized to take under this section.
			(c)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(d)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(e)Contract
			 authorityTo the extent
			 provided in advance in appropriation Acts, the Commission may enter into
			 contracts to enable the Commission to discharge its duties under this
			 Act.
			(f)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			10.TerminationThe Commission shall terminate the earlier
			 of—
			(1)60 days after
			 submitting its legislative proposal; or
			(2)the date on which
			 the Comptroller General of the United States determines and publishes in the
			 Federal Register a statement that new legislation has been enacted that is
			 estimated to reduce the fiscal gap by—
				(A)1 percent of gross
			 domestic product, measured over the 20-year period beginning with the first
			 fiscal year after the date of enactment of such legislation; and
				(B)2 percent of gross
			 domestic product, measured over the 50-year period beginning with the first
			 fiscal year after the date of enactment of such legislation.
				11.
			 Alternative legislative proposal of PresidentThe President may, not later than 90
			 calendar days after the Commission submits its legislative proposal, submit to
			 Congress an alternative to the legislative proposal submitted by the
			 Commission.
		12.Alternative
			 legislative proposal from the Committee on the Budget
			(a)From
			 CommitteeThe Committee on
			 the Budget of either House may, in consultation with the relevant committees of
			 their respective House and not later than 90 calendar days after the Commission
			 submits its legislative proposal, have published in the Congressional Record an
			 alternative to the legislative proposal submitted by the Commission.
			(b)From ranking
			 member of the CommitteeThe ranking minority member of the
			 Committee on the Budget of either House may, not later than 90 calendar days
			 after the Commission submits its legislative proposal, have published in the
			 Congressional Record an alternative to the legislative proposal submitted by
			 the Commission.
			13.Consideration of
			 legislation
			(a)IntroductionNot later than the fifth legislative day
			 after the Commission submits its legislative proposal, the majority leader of
			 each House, or his designee, shall introduce (by request) the legislation
			 submitted by the Commission.
			(b)In the House of
			 Representatives
				(1)Privileged
			 considerationIn the House of Representatives, the legislation
			 shall be referred to the Committee on the Budget, which shall report the bill
			 without substantive revision. If the Committee on the Budget has not reported
			 the legislation before the expiration of the 90-day period described in section
			 12, then—
					(A)that committee shall be discharged from
			 consideration of the legislation;
					(B)the legislation
			 shall be placed on the appropriate calendar; and
					(C)a motion to proceed to the consideration of
			 the legislation shall be highly privileged and shall not be debatable, and a
			 motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
					(2)Consideration
			 consistent with Congressional Budget ActConsideration of such
			 legislation shall be pursuant to the procedures set forth in paragraphs (2),
			 (5), and (6) of section 305(a) of the Congressional Budget Act of 1974 to the
			 extent not inconsistent with this Act.
				(3)Amendments
			 limited
					(A)In
			 generalExcept as provided in subparagraph (B), an amendment to
			 the legislation may not be offered in the House of Representatives.
					(B)Permitted
			 amendments(i)Any Member may offer, as
			 an amendment in the nature of a substitute, the alternative legislative
			 proposal submitted by the President.
						(ii)The chairman of the House
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by the House Committee on the Budget.
						(iii)The ranking minority member of the House
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by such ranking minority member.
						(C)Point of
			 order
						(i)In
			 generalAn amendment offered under subparagraph (B) is subject to
			 a point of order if—
							(I)the amendment is not accompanied by a
			 long-term CBO cost estimate of the amendment or a long-term revenue estimate of
			 the amendment, which includes the information described in section 14, by the
			 Joint Committee on Taxation; or
							(II)it would increase the deficit or cause a
			 deficit either for the period of the first 20 fiscal years beginning with the
			 first fiscal year after the current fiscal year or for the period of the first
			 50 fiscal years beginning with the first fiscal year after the current fiscal
			 year, as judged against the baseline.
							(ii)BaselineFor purposes of clause (i)(II), the
			 baseline shall be calculated using the assumption that the legislation
			 submitted by the Commission has been enacted into law, subject to the
			 limitation imposed by section 14(d).
						(iii)WaiverA point of order raised under clause (i)
			 may only be waived or suspended in the House of Representatives by a resolution
			 devoted solely to the subject of waiving that point of order.
						(D)Multiple
			 amendmentsIf more than one amendment is offered under this
			 paragraph, then each amendment shall be considered separately, and the
			 amendment receiving both a majority and the highest number of votes shall be
			 the amendment adopted.
					(4)Transmittal to
			 the SenateIf the legislation passed in the House of
			 Representatives pursuant to this section, the Clerk of the House of
			 Representatives shall cause the legislation to be engrossed, certified, and
			 transmitted to the Senate not later than 1 calendar day after the day on which
			 the legislation is passed. Such legislation shall be referred to the Senate
			 Committee on the Budget.
				(c)In the
			 Senate
				(1)Automatic
			 discharge of Senate Budget CommitteeIf the Senate Committee on the Budget has
			 not reported the legislation before the expiration of the 90-day period
			 described in section 12, then—
					(A)the committee shall be discharged from
			 consideration of the legislation; and
					(B)a motion to proceed to the consideration of
			 the legislation is highly privileged and is not debatable.
					(2)ConsiderationConsideration of such legislation shall be
			 pursuant to the procedures set forth in paragraphs (1), (2), (5), and (6) of
			 section 305(b) of the Congressional Budget Act of 1974 to the extent not
			 inconsistent with this Act.
				(3)Amendments
			 limited
					(A)In
			 generalExcept as provided in
			 subparagraph (B), an amendment to the legislation may not be offered in the
			 Senate.
					(B)Permitted
			 amendments(i)Any Member may offer, as an amendment in
			 the nature of a substitute, the alternative legislative proposal submitted by
			 the President.
						(ii)The chairman of the Senate Committee on the
			 Budget may offer, as an amendment in the nature of a substitute, the
			 alternative legislative proposal published in the Congressional Record by the
			 Senate Committee on the Budget.
						(iii)The ranking minority member of the Senate
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by such ranking minority member.
						(C)Point of
			 order
						(i)In
			 generalAn amendment offered
			 under subparagraph (B) is subject to a point of order if—
							(I)the amendment is
			 not accompanied by a long-term CBO cost estimate of the amendment or a
			 long-term revenue estimate of the amendment, which includes the information
			 described in section 14, by the Joint Committee on Taxation; or
							(II)it would increase the deficit or cause a
			 deficit either for the period of the first 20 fiscal years beginning with the
			 first fiscal year after the current fiscal year or for the period of the first
			 50 fiscal years beginning with the first fiscal year after the current fiscal
			 year, as judged against the baseline.
							(ii)BaselineFor purposes of clause (i)(II), the
			 baseline shall be calculated using the assumption that the legislation
			 submitted by the Commission has been enacted into law, subject to the
			 limitation imposed by section 14(d).
						(iii)Waiver of
			 point of orderA point of
			 order raised under clause (i) may only be waived or suspended in the Senate by
			 an affirmative vote of 3/5 of the Members duly chosen and
			 sworn.
						(D)Multiple
			 amendmentsIf more than one
			 amendment is offered under this paragraph, then each amendment shall be
			 considered separately, and the amendment receiving both a majority and the
			 highest number of votes shall be the amendment adopted.
					(d)Prohibition on
			 concurrent consideration of other budget-related legislation
				(1)In
			 generalUntil a bill or joint
			 resolution considered pursuant to the procedures of this section or a
			 conference report thereon has been enrolled and presented to the President of
			 the United States, it shall not be in order in either the House of
			 Representatives or the Senate to consider any bill or joint resolution,
			 amendment or motion thereto, or conference report thereon that—
					(A)provides new budget authority for any
			 fiscal year;
					(B)provides for an
			 increase in outlays for any fiscal year;
					(C)provides a
			 decrease in revenues during any fiscal year; or
					(D)provides an
			 increase in the public debt limit to become effective during any fiscal
			 year.
					Subparagraphs (A) through (D) shall
			 be applied on a provision-by-provision basis.(2)ExceptionsParagraph (1) does not apply—
					(A)to any measure under consideration prior to
			 the introduction, in either House, of a bill or joint resolution considered
			 pursuant to the procedures of this section;
					(B)to any measure
			 considered after a bill or joint resolution considered pursuant to the
			 procedures of this section has been defeated in either House; or
					(C)to any general
			 appropriation bill or amendment thereto, but only to the extent of
			 discretionary new budget authority provided for the budget year or for the
			 first or second fiscal year after the budget year.
					(3)Waiver
					(A)House of
			 RepresentativesIn the House of Representatives, if a special
			 rule is considered that would waive points of order pursuant to paragraph (1),
			 a motion to strike the provision waiving such points of order shall be in
			 order.
					(B)SenateIn
			 the Senate, a point of order properly raised pursuant to paragraph (1) shall be
			 waived only by an affirmative vote of 2/3 of the Members
			 senators duly chosen and sworn.
					(e)Application of
			 Congressional Budget ActTo
			 the extent that they are relevant and not inconsistent with this Act, the
			 provisions of title III of the Congressional Budget Act of 1974 shall apply in
			 the House of Representatives and the Senate to any bill or joint resolution,
			 any amendment thereto, and any conference report thereon that is considered
			 pursuant to this section.
			(f)Rules of Senate
			 and House of RepresentativesThis section is enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and the House of Representatives,
			 respectively, and is deemed to be part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of a bill introduced pursuant to this section, and it
			 supersedes other rules only to the extent that it is inconsistent with such
			 rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				14.Long-term CBO
			 cost estimate
			(a)Preparation and
			 submissionWhen the
			 Commission, the President, or the chairman or ranking minority member of the
			 Committee on the Budget of either House submits a written request to the
			 Director of the Congressional Budget Office for a long-term CBO cost estimate
			 of legislation proposed under this Act or an amendment referred to in section
			 13(b)(3)(B) or section 13(c)(3)(B), the Director shall prepare the estimate and
			 have it published in the Congressional Record as expeditiously as
			 possible.
			(b)ContentA
			 long-term CBO cost estimate shall include—
				(1)an estimate of the
			 cost of each provision (if practicable) or group of provisions of the
			 legislation or amendment for first fiscal year it would take effect and for
			 each of the 49 fiscal years thereafter; and
				(2)a
			 statement of any estimated future costs not reflected by the estimate described
			 in paragraph (1).
				(c)FormTo the extent that a long-term CBO cost
			 estimate presented in dollars is impracticable, the Director of the
			 Congressional Budget Office may instead present the estimate in terms of
			 percentages of gross domestic product, with rounding to the nearest
			 1/10 of 1 percent of gross domestic product.
			(d)Limitations on
			 discretionary spendingA
			 long-term CBO cost estimate shall only consider the effects of provisions
			 affecting revenues and direct spending (as defined by the Balanced Budget and
			 Emergency Deficit Control Act of 1985), and shall not assume that any changes
			 in outlays will result from limitations on, or reductions in, annual
			 appropriations.
			
